Citation Nr: 0910004	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-09 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from September 
1992 to July 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Indianapolis, Indiana.  
The Veteran had an RO hearing in November 2006.  A transcript 
of that hearing is contained in the record.  

In her July 2004 claim, the Veteran asserted service 
connection for mental health problems.  Thus far, the 
Veteran's claim has only been analyzed under a theory of 
PTSD.  Since claims for general mental health disorders are 
analyzed under a separate and distinct analysis from claims 
for PTSD, the matter of whether the Veteran should be service 
connected for a non-PTSD mental health disorder is REFERRED 
to the RO for consideration.

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran in this case asserts service connection for PTSD 
due to an in-service personal assault.  After reviewing the 
evidence of records, the Board has determined that further 
development is necessary to fairly adjudicate the Veteran's 
claim.  

First, the Board notes that the Veteran has twice requested 
that the RO obtain medical records from St. Vincent's 
Hospital in Indianapolis, Indiana.  However, the Board has 
not found that the RO has obtained records or made a request 
for records.  Under 38 C.F.R. § 3.159(c)(1), VA is required 
to make a reasonable effort to assist the Veteran in 
obtaining private treatment records.  Reasonable effort 
includes at least one initial inquiry and a second inquiry if 
the first request does not initiate a response.  Id.  In this 
case, the Veteran requested in a September 2004 letter and 
her March 2005 Notice of Disagreement that VA attempt to 
obtain records from a July 2000 emergency room visit to St. 
Vincent Indianapolis Hospital.  However, there is no evidence 
in the clams file that VA has made such a request, or that 
records were obtained.

Second, the Board finds that the Veteran's claim must be 
remanded for a VA medical examination.  Service connection 
for PTSD requires: medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2007) (requiring 
that the diagnosis conform to the requirements of the DSM-
IV); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the claimant's stressor 
is not related to combat, then her testimony alone is not 
sufficient to establish the occurrence of that stressor, and 
her testimony must be corroborated by credible supporting 
evidence.  Cohen, supra.  Thus, if the Veteran was not 
engaged in combat, she must introduce corroborative evidence 
of her claimed in-service stressors.

In cases where service connection for PTSD is asserted due to 
a personal sexual assault, additional evidentiary 
considerations apply when determining whether the claimed 
stressor occurred.  38 C.F.R. § 3.304(f)(3).  Specifically, 
the regulation states that statements from fellow service 
members and evidence of behavior changes may be submitted to 
show the existence of a claimed stressor.  

In this case, the Veteran has submitted a statement from her 
husband, who was a fellow service member at the time of the 
alleged assault, stating that he noticed changes in her 
behavior roughly halfway through their period of active duty 
service.  He stated that she became withdrawn, confined 
herself to the females' tent as much as possible, and took 
circuitous routes to avoid contact with other soldiers.  He 
stated that upon confronting the Veteran, she told him that 
other soldiers were verbally and sexually harassing her.  
However, he also stated that he did not learn of the alleged 
sexual assault until after both he and the Veteran were 
married and out of the service.  

The Veteran has also submitted hospital records indicating 
the claimed stressor occurred.  Vet Center records show that 
in December 2001, the Veteran described an incident of forced 
sex from when she was on active duty.  These statements 
comport with the Veteran's current assertions, but were made 
roughly two and a half years before the Veteran's July 2004 
claim.

In light of the preceding evidence, the Board has determined 
that there is sufficient evidence to warrant a VA medical 
examination to determine whether the claimed stressor 
occurred and whether the Veteran's PTSD is related to the 
alleged stressor.  See 38 C.F.R. § 3.304(f)(3) (stating that 
VA may request a VA medical opinion as to whether a personal 
assault occurred).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any available 
treatment records from St. Vincent 
Indianapolis Hospital from July 2000.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Following completion of the above, 
schedule the Veteran for a VA examination 
with a specialist in the field of mental 
health (psychiatrist or psychologist).  
The purpose of this examination is to 
determine the existence and etiology of 
any current PTSD, and to verify the 
existence of the claimed personal assault 
stressor.  The claims folder, including a 
copy of this REMAND, must be sent to the 
examiner for review, and the examination 
report should reflect that a review of the 
claims folder was completed.  Following a 
review of the claims folder and an 
interview and examination of the Veteran, 
the examiner should:

(a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran currently suffers from PTSD. A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  If it cannot be determined whether 
the Veteran currently has PTSD on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

(b) If and only if it is determined that 
the Veteran currently suffers from PTSD, 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran was personally assaulted 
during service.  A complete rationale 
should be provided for any conclusions or 
opinions and should be based on the 
interview, examination, and a review the 
Veteran's claims folder, including the 
Veteran's service and post-service 
treatment records, service personnel 
records, lay statements by the Veteran, 
and any third party evidence/statements. 

(c) If and only if it is determined that 
the Veteran currently suffers from PTSD 
and that a personal assault occurred, the 
examiner must then determine whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's PTSD is related to the personal 
assault.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

